         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY BUSH,
    Plaintiff

       v.                                              CIVIL NO. 20-0774

ALEXANDER J. CHOTKOWSKI, et al, :
    Defendants.

                                        MEMORANDUM

PRATTER,J.                                                                         MAY 4,2020

       Plaintiff Mary Bush brings this civil action, pursuant to 42 U.S.C. § 1983, against

Alexander J. Chotkowski, Joseph Bush, and Michael Bush. Ms. Bush seeks leave to proceed in

forma pauperis. For the following reasons, the Court will grant Ms. Bush leave to proceed in

forma pauperis and dismiss her Complaint in its entirety for failure to state a claim, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

I.      FACTUAL ALLEGATIONS

        Ms. Bush's Complaint is lengthy, a challenge to understand, and includes numerous

exhibits .. The Complaint itself, which consists of 28 pages, contains excerpts from prior state

court filings and proceedings, excerpts of deposition testimony, and numerous conclusory

allegations. (ECF No. 2.) In short, although this Court has thoroughly reviewed Ms. Bush's

Complaint, her claims are conclusory and not well pled, and her Complaint contains a great

amount of detailed information about an unhappy and ongoing underlying family dispute, which

complicates the effort to decipher her claims.

        Ms. Bush raises federal claims pursuant to 42 U.S.C. § 1983, averring that the defendants

violated and conspired to violate her constitutional rights, as well as the constitutional rights of


                                                  1
         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 2 of 9



her mother, Genevieve Bush. (ECF No. 2 at 2.) Ms. Bush contends that "Alexander

Chotkowski, Joseph and Michael Bush through court appointments are actors acting under color

of state law." (Jd.) The allegations in the Complaint focus on a family dispute that has been

ongoing since at least 2004, and concern various finances and property. In particular, the

Complaint avers that

                 Mary Bush individually for herself and as Successor Trustee alleges
                 claims for the acts and failures to act leading to the depredation of rights
                 and liberties guarantee by our Constitution against defendants/co-
                 conspirators jointly and severally: Alexander J Chotkowski individually
                 and as attorney for Joseph Bush individually and as guardian of the estate
                 and Michael Bush individually and as 'guardian of the Person'. Mary
                 Bush is alleging that all defendants, in each capacity named, jointly and
                 severally, violated and conspired to violate the constitutional rights of
                 Mary Bush and Genevieve Bush. In acts of malicious intent Joseph and
                 Michael violations raided the Trust they were intentionally written out of.
                 The Trust worth well over one million dollars was deliberately depleted to
                 Zero and now Defendants are pursuing to liquidate property originally
                 belonging to Plaintiff, through Defendants ongoing deceptions it was
                 forced to be gifted to Genevieve, so they are attempting to sell the
                 property ... Plaintiff asserts this property is legally hers.

(Jd. at 2-3.) (errors in original).

        Ms. Bush's Complaint has four separate counts, each of which asserts a violation

pursuant to 42 U.S.C. § 1983. Specifically, Count I asserts "Malicious/Wrongful/Abuse of civil

process" against all named Defendants (Id. at 7-23); Count II asserts "CONVERSION" against

Joseph and Michael Bush (Id. at 23-25); Count III asserts "CONSPIRACY/FRAUD" against all

named Defendants (Jd. at 25-26); and Count IV asserts "BREACH OF FIDUCIARY DUTY"

against all named Defendants (Id. at 26-28). In her prayer for relief, Ms. Bush seeks, inter alia,

the following:

                 damages against Defendants the fair market value of the vehicles at the
                 time taken, TV and the return of the 1628 Glenside Road, West Chester Pa
                 home and her belongings inside it and treble damages to refund the
                 TRUST. Plaintiff seeks an Order declaring the conduct of Defendants to


                                                   2
               Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 3 of 9




                  be in violation of Plaintiff's constitutional rights, awarding Plaintiff
                  damages for Defendants' unconstitutional conduct that resulted in
                  Plaintiffs injuries and damages as well as other injuries and damages and
                  consequences that are found to be related to the liquidation of the TRUST
                  that develop or manifest themselves during the course of discovery and
                  trial.

(Id. at 28.)

II.      STANDARD OF REVIEW

         The Court will grant Ms. Bush leave to proceed in forma pauperis because it appears that

she is incapable of paying the fees to commence this civil action. 1 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous

or fails to state a claim. A complaint is frivolous if it "lacks an arguable basis either in law or in

fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is "based on an

indisputably meritless legal theory." Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995).

         Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Although the Court must take the Complaint's factual allegations as true,

it must also "disregard legal conclusions and 'recitals of the elements of a cause of action,

supported by mere conclusory statements."' Santiago v. Warminster Twp., 629 F.3d 121, 128



1In accordance with the Court's general practice, Ms. Bush's Motion to Proceed In Forma
Pauperis was docketed as a restricted entry that may only be viewed by the Court. However, to
the extent Ms. Bush requests in her Motion to seal this entire proceeding, her request is denied.
See Miller v. Indiana Hosp., 16 F.3d 549,551 (3d Cir. 1994).
                                                   3
         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 4 of 9



(3d Cir. 2010) (quoting Iqbal, 556 U.S. at 678). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678. Conclusory allegations

do not suffice. Id. Because Ms. Bush is proceeding prose, the Court construes her allegations

liberally. Higgs v. Atty Gen., 655 F .3d 333, 339 (3d Cir. 2011 ).

       Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

a plain statement of the claim showing that the pleader is entitled to relief." A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if "the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). Further,

Rule 8(d)(l) provides that "[e]ach allegation must be simple, concise, and direct" Fed. R. Civ.

P. 8(d)(l). Fundamentally, Rule 8 requires that a complaint provide fair notice of"what the ...

claim is and the grounds upon which it rests." Garrett v. Wexford Health, 938 F.3d 69, 92 (3d

Cir. 2019) (citing Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

III.   DISCUSSION

       A. Claims on Behalf of Genevieve Bush and the Trust

       Ms. Bush asserts that she is the daughter of Genevieve Bush and identifies herself as the

trustee of the "Genevieve Bush Revocable Living Trust." (ECF No. 2 at 1, 5, 7.) It appears from

the Complaint that Ms. Bush is attempting to bring claims on behalf of her mother and the Trust.

"Although an individual may represent herself or himself prose, a non-attorney may not

represent other parties in federal court." Murray on behalf ofPurnell v. City of Philadelphia,

901 F.3d 169, 170 (3d Cir. 2018}; see also 28 U.S.C. § 1654; Twp. ofLyndhurst, NJ v.



                                                 4
         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 5 of 9



Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) ("[A] plaintiff must assert his or her own

legal interests rather than those of a third party" to have standing to bring a claim (quotations

omitted)); Osei-Afriyie ex rel. Osei-Afriyie v. Med Coll. ofPa., 937 F.2d 876, 882-83 (3d Cir.

1991) (a pro se litigant who is not an attorney may not pursue claims on behalf of anyone other

than himself).

       The Supreme Court in Rowland v. Cal. Men's Colony, 506 U.S. 194, 201-02 (1993),

reinforced the rule that corporations and other artificial entities may only appear in federal court

through counsel. Accordingly, courts have found that a prose trustee, who is not an attorney,

may not represent a trust in federal court because without counsel, the trust may not appear in

federal court. See, e.g., In re Glick, 571 F. App'x 103, 106 (3d Cir. 2014) (finding it highly

questionable whether an executor of an estate who is not an attorney may file suit on behalf of an

estate) (citing Rowland, 506 U.S. at 201-02) (other citation omitted); Caputo v. Forceno, Civ. A.

No. 15-1911, 2015 WL 2089401, at *2 (E.D. Pa. May 5, 2015) ("Federal courts generally will

only permit a non-attorney to proceed prose in her capacity as the administratrix of an estate

when she is the sole beneficiary and the estate has no creditors."); Johnson v. Marberry, 549 F.

App'x 73, 75 (3d Cir. 2013) (per curiam) (prose litigant could not prosecute claims on behalf of

estate/heirs)). Accordingly, Ms. Bush may not represent her mother in this action, nor may she

represent the "Genevieve Bush Revocable Living Trust."

       B. Claims on Behalf of Ms. Bush herself

        The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, that provides in part:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory or the District of Columbia,
                 subjects, or causes to be subjected, any citizen of the United States or
                 other person within the jurisdiction thereof to the deprivation of any rights,

                                                   5



                                                                                              ----------------
        Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 6 of 9



                 privileges, or immunities secured by the Constitution and laws, shall be
                 liable to the party injured in an action at law, suit in equity, or other proper
                 proceeding for redress.

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988).

       Whether a defendant is acting under color of state law-i.e., whether the defendant is a

state actor - depends on whether there is "such a close nexus between the State and the

challenged action' that seemingly private behavior may be fairly treated as that of the State

itself." Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal quotations omitted). "To

answer that question, [the Third Circuit has] outlined three broad tests generated by Supreme

Court jurisprudence to determine whether state action exists: (1) whether the private entity has

exercised powers that are traditionally the exclusive prerogative of the state; (2) whether the

private party has acted with the help of or in concert with state officials; and (3) whether the state

has so far insinuated itself into a position of interdependence with the acting party that it must be

recognized as a joint participant in the challenged activity." Kach v. Hose, 589 F.3d 626, 646

(3d Cir. 2009) (internal quotations and alteration omitted). The "under color of state law"

element of§ 1983 excludes from its reach "merely private conduct, no matter how

discriminatory or wrongful." Blum v. Yaretsky, 457 U.S. 991, 1002 (1982).

       In her Complaint, Ms. Bush avers that "Alexander Chotkowski, Joseph and Michael Bush

through court appointments are actors acting under color of state law." (ECF No. 2 at 2.)

It appears from the Complaint that Mr. Chotk:owski is a private attorney who has represented

Joseph and Michael Bush. (Id.) The Complaint also avers that Joseph Bush is a "guardian of



                                                    6
         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 7 of 9



estate" and Michael Bush is a "guardian of person." (Id.) Despite these allegations, it is clear

that Mr. Chotkowski, and Joseph and Michael Bush are private individuals, not arms of the state.

Even if each of them has been appointed by the state court to serve in a guardian capacity, they

are still not considered to be state actors for§ 1983 purposes. 2 See Goodson v. Maggi, 797 F.

Supp. 2d 624, 637-38 (W.D. Pa. 2011) (guardian ad litem is not a state actor for§ 1983

purposes); accord Christian v. Reynolds-Christian, Civ. A. No. 19-0133, 2019 WL 2567275, at

*3 (M.D. Tenn. June 21, 2019) (finding child's court-appointed special advocate was not a state

actor for§ 1983 purposes); Frederick v. W. Va. Dep 't of Health & Human Servs., Civ. A. No.

18-01077, 2019 WL 1198027, at *19-*22, *24 (S.D. W.Va. Feb. 15, 2019) (finding court-

appointed special advocate workers were not state actors for§ 1983 purposes); DeFibaugh v. Big

Brothers/Big Sisters of Ne. Ohio, Civ. A. No. 17-645, 2017 WL 4620795, at *4-*5 (N.D. Ohio

Oct. 16, 2017) (finding court-appointed special advocate volunteer appointed as guardian ad

litem was not a state actor for§ 1983 purposes). Additionally, Mr. Chotkowski cannot be

considered a state actor based solely on his status as an attorney. See Angelico v. Lehigh Valley

Hosp., Inc., 184 F.3d 268,277 (3d Cir. 1999) ("Attorneys performing their traditional functions

will not be considered state actors solely on the basis of their position as officers of the court.").

       -Any federal constitutional claims against Defendants Chotkowski, and Joseph and

Michael Bush must be dismissed with prejudice pursuant to§ 1915(e)(2)(B) because§ 1983

claims against these non-state actors are not plausible. See Brett v. Zimmerman, Civ. A. No. 15-



:: Under limited circumstances. a private individual may be liable under § 1983 if his or her
conduct is so closely related to governmental conduct that it can be fairly viewed as conduct of
the state itself. See Mark v. Borough ofHatboro, 51 F.3d 1137, 1142-1143 (3d Cir. 1995)
(detailing the various tests used to analyze whether private conduct may be treated as state
action). But none of the conduct alleged by Ms. Bush can be fairly viewed as state action. Ms.
Bush has failed to allege facts to plausibly demonstrate that any of the named defendants "acted
with the help of or in concert with state officials." Id
                                                   7
         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 8 of 9



2414, 2018 WL 6576412, at *6 (M.D. Pa. Nov. 2, 2018) (recommending dismissal of§ 1983

claims against private individual as frivolous), report and recommendation adopted by 2018 WL

6567721 (M.D. Pa. Dec. 13, 2018); Toroney v. Woyten, Civ. A. No. 86-4871, 1986 WL 11081, at

*l (E.D. Pa. Oct. 3, 1986) (dismissing§ 1983 claims against private actor as frivolous).

       Ms. Bush may also be raising state law tort claims against the named Defendants.

Because the Court has dismissed her federal claims, the Court will not exercise supplemental

jurisdiction over any state law claims against them. Accordingly, the only independent basis for

jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants a district court jurisdiction

over a case in which "the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between ... citizens of different States." Section 1332(a) requires

"'complete diversity between all plaintiffs and all defendants,' even though only minimal

diversity is constitutionally required. This means that, unless there is some other basis for

jurisdiction, 'no plaintiff [may] be a citizen of the same state as any defendant."' Lincoln Ben.

Life Co. v. AE1 Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop. Co. v. Roche,

546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,419 (3d Cir.

2010) (internal footnotes omitted)).

       An individual is a citizen of the state where he is domiciled, meaning the state where he

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340,344

(3d Cir. 2011 ). "The burden of establishing federal jurisdiction rests with the party asserting its

existence." Lincoln Ben. Life Co., 800 F.3d at 105 (citingDaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 342 n.3 (2006)). In some cases, "a plaintiff may allege that the defendant is not a

citizen of the plaintiff's state of citizenship" after conducting a reasonable investigation into the

defendant's citizenship. Id. at 107-08.



                                                  8
         Case 2:20-cv-00774-GEKP Document 10 Filed 05/06/20 Page 9 of 9



        Ms. Bush asserts that she is "an adult citizen and resident of the Commonwealth of

Pennsylvania" residing in West Chester, Pennsylvania. (ECF No. 2 at 1.) Although Ms. Bush

has not specifically alleged the state of citizenship of the named defendants, it appears from the

Complaint that all of them also reside in Pennsylvania. (Id.) Ms. Bush's allegations, however,

do not explicitly reveal the defendants' citizenship for purposes of establishing diversity. She

has failed to meet her burden of demonstrating that this Court has subject matter jurisdiction over

any state law tort claims she may be raising, and the Court will dismiss any state claims on that

basis. See Lincoln Ben. Ufe Co., 800 F.3d at 105 (citingDaimlerChrysler Corp., 547 U.S. at 342

n.3).

IV.     CONCLUSION

        Thus, the Court will grant Ms. Bush leave to proceed in forma pauperis and dismiss her

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The federal claims will be dismissed with

prejudice for failure to state a claim upon which relief may be granted, and her state law claims

will be dismissed for lack of subject matter jurisdiction. Ms. Bush will not be permitted to file

an amended complaint because the Court concludes that amendment would be futile. Ms. Bush's

"Praecipe to file Lis Pendens" will be stricken from the docket because the Court has dismissed

this case. An appropriate order follows.




                                                 9
